Citation Nr: 0028727	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1990.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was recurrent metastatic colon 
carcinoma.

3.  At the time of death, service connection had not been 
established for any disability.

4.  The veteran did not die as a result of a service-
connected disability.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case discloses that service 
medical records are negative for history, complaints, or 
abnormal findings indicative of the presence of carcinoma of 
the colon.  At the time of the veteran's service separation 
examination in September 1969, his gastrointestinal system 
was entirely within normal limits, and no pertinent diagnosis 
was noted.

According to the Certificate of Death, the veteran died on 
November [redacted], 1990.  The immediate cause of the veteran's 
death was listed as recurrent metastatic colon carcinoma.  
The interval between the onset of the veteran's fatal colon 
cancer and death was one year.

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal colon 
cancer was the result of exposure to herbicides (specifically 
Agent Orange) during the veteran's period of service in the 
Republic of Vietnam.

In that regard, the threshold question which much be resolved 
is whether the appellant's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. at 81.  Evidence 
required to establish a well-grounded claim is (1) a medical 
diagnosis of a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); cert. 
denied, 118 S. Ct. 2348 (1998), see Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting Caluza definition of a 
well-grounded claim); Grottveit, 5 Vet. App. at 93. 

A mere allegation that the veteran's death is in some way the 
result of service, or of a service-connected disability, is 
not sufficient; the appellant must submit evidence in support 
of her claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for the 
appellant's claim to be well grounded, there must be 
competent evidence that the disability which ultimately led 
to the veteran's death was incurred in, aggravated by, or in 
some way the result of the veteran's active service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and a malignant tumor, 
such as colon cancer, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§§ 3.310(a) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (i.e., cancers of the lung, 
bronchus, larynx, or trachea) or soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(a) (1999).  These diseases 
shall become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii) (1999).  
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed, when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (1999).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

In the present case, service medical records, including the 
veteran's service separation examination of November 1969, 
are negative for any evidence whatsoever of carcinoma of the 
colon.  Indeed, the earliest clinical indication of the 
presence of that disorder is revealed by the veteran's Death 
Certificate, showing the date of the veteran's death as 
November [redacted], 1990.  That same Death Certificate indicates the 
interval between the onset of the veteran's fatal colon 
cancer and his death as being a period of one year, placing 
the inception of the veteran's colon cancer at a point in 
time no earlier than November [redacted], 1989.

The first Caluza requirement is satisfied by the fact of a 
veteran's death, the current disability being the condition 
that caused the death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996).  There is no evidence in the record, however, to 
satisfy the second and third Caluza requirements for a well-
grounded claim.  In fact, there is no medical evidence of in-
service occurrence or aggravation of the condition which 
caused the veteran's death (colon cancer) and there is no 
medical evidence tending to link the colon cancer to any 
incident of his military service.  The appellant, therefore, 
has not submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  

At no time has it been shown that the veteran's fatal 
carcinoma of the colon was in any way related to his service 
in the Republic of Vietnam, including exposure to Agent 
Orange during that period.  Nor is carcinoma of the colon one 
of those disabilities for which service connection might be 
granted (in the case of herbicide exposure) on a presumptive 
basis.  See 38 C.F.R. § 3.309(a) (1999).  Under such 
circumstances, the appellant's claim is not well grounded, 
and must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals






